EXHIBIT 10.32
Fiscal 2009 executive officer base salaries and fiscal 2008 bonus amounts
On September 11, 2008, the Board of Directors approved the following annual base
salaries for the Company’s executive officers, to be effective as of
September 1, 2008. The Board of Directors also approved the following bonus
amounts to be paid to the executive officers based on performance for fiscal
2008.

                      Name   Position   Base Salary     Bonus Amount  
Paul E. Freiman
  President and Chief Executive Officer   $ 420,000     $ 100,000  
Warren Wasiewski, M.D.
  Vice President, Chief Medical Officer   $ 320,000     $ 76,250  
Matthew M. Loar
  Vice President, Chief Financial Officer   $ 280,000     $ 17,188  
Karl G. Trass
  Vice President, Regulatory Affairs & Quality Assurance   $ 235,000     $
44,100  
David E. Levy, M.D.
  Vice President, Clinical Development   $ 261,500     $ 25,625  

 

 